Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 62809483 (filed 02/22/2019).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Golitschek Edler von Elbwart et al. (WO2017193376, hereinafter Golitschek, NOTE: corresponding US 20190149273 A1 is currently being used for rejection citation purposes), in view of Yasukawa et al. (WO2018123950, hereinafter Yasukawa, NOTE: corresponding US 20210136729 A1 is currently being used for rejection citation purposes ).

Regarding claim 1, Golitschek teaches an apparatus comprising (in general, see fig. 7 and corresponding paragraphs 224-227 along with Tables 2-3; see also fig. 3 and fig. 6 and their corresponding paragraphs for additional background information): 
a processor (see at least para. 246, e.g. receiver, transmitter, processors) that: 
generates a first medium access control ("MAC") protocol data unit ("PDU") for a first uplink grant associated with a first hybrid automatic repeat request ("HARQ") process, wherein the first uplink grant is a configured grant (see at least fig. 7 and para. 224-225 along with para. 115, e.g. in fig. 7, a PUSCH (shaded) is generated based on a DCI (shaded) related to HARQ Process P1);
and wherein physical uplink shared channel (“PUSCH”) resources corresponding to the first uplink grant are not dynamically scheduled by a dynamic grant received via Downlink Control Information (“DCI”) (see at least para. 224-225 of fig. 7 along with para. 105 of fig. 3, e.g. the PUSCH (shaded) is generated based on the DCI (shaded) related to HARQ Process P1, NOTE: the examiner currently does not interpret the DCI (shaded) is a DCI that is dynamically configured); and 
generates a second MAC PDU for a second uplink grant associated with a second HARQ process having PUSCH resources that overlap with the PUSCH resources corresponding to the first uplink grant (see at least fig. 7 and para. 224-225, e.g. in fig. 7, a PUSCH (non-shaded) is generated based on a FRI related to HARQ Process P0, and the PUSCH (non-shaded) overlaps with the PUSCH (shaded) shown in fig. 7),
wherein the second uplink grant has a higher priority than the first uplink grant (see at least para. 227, e.g. the fast retransmission (i.e. the FRI) should be followed and the DCI (or HI) should be ignored); and 
a transceiver that transmits the second MAC PDU according to the second uplink grant and does not transmit the first MAC PDU according to the first uplink grant (see at least para. 226-227, e.g. according to the UE behavior, “…the fast retransmission should be followed and the DCI (or HI) should be ignored. This is because the positive FRI has been transmitted at a later point in time than the DCI corresponding to the same subframe…”), 
wherein the processor triggers a retransmission of the first MAC PDU for the first HARQ process (see at least para. 230 and Table 2, e.g. according to one UE behavior of Table 2, after the fast retransmission, a DCI is required to resume retransmission for the kept HARQ process, in this case, the HARQ process P1 that was supposed to be sent on time "#t_pusch”).
Golitschek differs from the claim, in that, it does not specifically disclose autonomously triggers a retransmission of the first MAC PDU for the first HARQ process without receiving network signaling for the retransmission, which is well known in the art and commonly used for reducing collision probability.
Yasukawa, for example, from the similar field of endeavor, teaches similar or known mechanism of autonomously triggers a retransmission of the first MAC PDU for the first HARQ process without receiving network signaling for the retransmission (see at least fig. 9A and para. 96, e.g. “…retransmission may be performed in response to an instruction (such as a UL grant or a NACK) from the base station 20 or may be autonomously performed by the UE #1…”), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Yasukawa into the apparatus of Golitschek for reducing collision probability.

Regarding claim 2, Golitschek in view of Yasukawa teaches autonomously triggering the retransmission of the first MAC PDU for the first HARQ process comprises transmitting the first MAC PDU on a subsequent uplink configured grant resource of the first uplink grant on the first HARQ process.  (Golitschek, see at least para. 230 and Table 2, e.g. according to one UE behavior of Table 2, after the fast retransmission, a DCI is required to resume retransmission for the kept HARQ process, in this case, the HARQ process P1 that was supposed to be sent on time "#t_pusch”).

Regarding claim 3, Golitschek in view of Yasukawa teaches autonomously triggering the retransmission of the first MAC PDU comprises stopping a timer associated with the first HARQ process of the first MAC PDU.  (Yasukawa, in general, see section of para. 111-117, e.g. a time is utilized for each HARQ process for transmissions and retransmissions)

Regarding claim 4, Golitschek in view of Yasukawa teaches the second uplink grant is received later than the first uplink grant.  (Golitschek, see at least para. 226-227, e.g. according to the UE behavior, “…the fast retransmission should be followed and the DCI (or HI) should be ignored. This is because the positive FRI has been transmitted at a later point in time than the DCI corresponding to the same subframe…”)

Regarding claim 5, Golitschek in view of Yasukawa teaches the first HARQ process and the second HARQ process correspond to different HARQ processes. (Golitschek, see at least para. 225 of fig. 7, e.g. HARQ processes P0 and P1)

Regarding claims 6, 7, 8, 9, and 10, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, and 5, respectively, except each of these claims is in method claim format.

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered.  Regarding independent claims 1 and 6, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive.  Examiner offers explanations in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“However, claim 1 recites that the first uplink grant is a configured grant, such that corresponding PUSCH resources are not dynamically scheduled by a dynamic grant received via DCI. Thus, the Office Action incorrectly maps DCI (i.e., dynamic grant) to the claimed first uplink grant that is a configured grant where corresponding PUSCH resources are not dynamically scheduled by a dynamic grant received via DCI.

The Office Action relies on Yasukawa to remedy deficiencies in Golitschek. However, the Yasukawa reference does not teach preemption of a first uplink grant that is a configured grant where corresponding PUSCH resources are not dynamically scheduled by a dynamic grant received via DCI. Therefore, Applicant traverses the 103 rejection at least on the grounds that the combination of Golitschek and Yasukawa fail to teach preemption of a first uplink grant that is a configured grant where corresponding PUSCH resources are not dynamically scheduled by a
dynamic grant received via DCI, as recited in amended claim 1. The amendments to claim 1 are supported by the originally filed specification at least at pp0043, 0073, 0103.”  (Remarks, page 8-9)  

The examiner respectfully disagrees.  The examiner believes the arguments are centered on the newly amended features, which have been properly addressed to in claim 1 rejection set forth above.  The examiner suggests the applicant to review such section in detail.  

Further, the applicant argues that (applicant’s emphasis included, if any):
“Additional, the Office Action also relies on the Golitschek reference to teach triggering a retransmission of the first MAC PDU for the first process; however, the Office Action admits that Golitschek does not disclose that this is an autonomously triggered retransmission, i.e., triggered without receiving network signaling for the retransmission (see Office Action at p. 4-5, citing Golitschek at p230 and Table 2). The cited portions disclose that after the fast retransmission, a DCI is required to resume retransmission for the kept data of the HARQ process.

Therefore, the Office Action relies on Yasukawa to teach autonomous triggering retransmission of the first MAC PDU for the first HARQ process without receiving network signaling for the retransmission (see Office Action at p. 5, citing Yasukawa at p0096). The cited portions disclose “the retransmission [of the HARQ process 3] may be performed in response to
an instruction (such as a UL grant or a NACK) from the base station or may be autonomously performed by the UE”.

However, the Yasukawa reference does not enable automatic retransmission without signaling. Rather, Yasukawa teaches a configuration information management unit for retaining
configuration information in relation to a plurality of divided resources that are capable of transmitting data without receiving data transmission permission from a communication device that is different from the user equipment by granting resources according to HARQ buffer availability for improving latency. The cited portions of Yasukawa disclose “the retransmission [of the HARQ process 3] may be performed in response to an instruction (such as a UL grant or a NACK) from the base station or may be autonomously performed by the UE”.”  (Remarks, page 9)  

The examiner again respectfully disagrees.  To be more specific, Yasukawa at least in para. 96 indeed teaches or suggests “automatic retransmission without signaling” as “[the] retransmission [of the HARQ process 3]… may be autonomously performed by the UE #1”, in other words, retransmission may not need to be performed in response to an instruction (such as a UL grant or a NACK) from the base station 20.  

Further, the applicant argues that (applicant’s emphasis included, if any):
“Applicants respectfully submit that the cited portions of Golitschek teach away from applicants’ claimed invention by failing to describe that the MAC PDU of a configured uplink grant is ignored in favor of a higher priority uplink grant and that retransmission of the MAC PDU of the configured grant is autonomously triggered without receiving network signaling or messaging for the retransmission (see Office Action at page 4, citing Golitschek at Fig. 7 and pp0115 and 0224-25). Golitschek does not teach or claim a configured uplink grant element or an automatic retransmission element.

Rather than disclosing a configured uplink grant, the cited portions of Golitschek disclose requiring signaling and messaging for receiving DCI for HARQ process P0 at time t0 and transmitting PUSCH at time t1 for HARQ process PO. Another DCI is received for HARQ process P1 and a Fast Retransmission Indicator (FRI) is received for HARQ process P0, where the scheduled initial transmission PUSCH for HARQ process P1 and the retransmission for HARQ process P0 overlap in time. The Office Action maps the claimed “first MAC PDU” to the PUSCH transmission of HARQ process P1 and maps the claimed “second MAC PDU” to the
retransmission of HARQ process P0. Rather than teaching generating a MAC PDU for a configured uplink grant, the Golitschek reference describes receiving a DCI and generated a PDSCH transmission. Further cited portions of the office action disclose more required signaling by the UE for following the FRI for HARQ process P0 and ignoring the DCI for
HARQ process P1, while keeping data for HARQ process P1 in the buffer (see Office Action at p. 4, citing Golitschek at Fig. 7 and pp0024-25).

The Office Action also relies on the Golitschek reference to teach triggering a retransmission of the first MAC PDU for the first process; however, the Office Action concedes that Golitschek does not disclose autonomously triggered retransmission without receiving network signaling for the retransmission (see Office Action at p. 4-5, citing Golitschek at p230 and Table 2). The cited portions actually disclose that after the fast retransmission, a DCI signal is required to resume retransmission for the kept data of its HARQ process.”  (Remarks, page 9-10)  

The examiner again respectfully disagrees.  Golitschek teaches a postponed transmission must be retransmitted.  Golitschek does not disclose automonmously triggers a retransmission of the first MAC PDU for the first HARQ process without receiving network signaling for the retransmission.  It is the reason the examiner rely on Yasukawa that teaches or suggests such (see para. 96 of Yasukawa), e.g. Yasukawa teaches or suggests “automatic retransmission without signaling” as “[the] retransmission [of the HARQ process 3]… may be autonomously performed by the UE #1”, in other words, retransmission may not need to be performed in response to an instruction (such as a UL grant or a NACK) from the base station 20.

Further, the applicant argues that (applicant’s emphasis included, if any):
“The cited portions of Yasukawa disclose “the retransmission [of the HARQ process 3] may be performed in response to an instruction (such as a UL grant or a NACK) from the base station or may be autonomously performed by the UE”. Applicants respectfully suggest Yasukawa does not disclose or enable automatically retransmitting pre-empted data.  Rather, Yasukawa’s HARQ configuration and signaling selects, from a plurality of divided resources, a divided resource that is associated with a given retransmission control process whose retransmission control buffer is empty, so as to transmit data by using the divided resource [0111-0115]. Yasukawa does not enable automatic retransmission of pre-empted data because there is only one reference to autonomous retransmission. Specifically, Yasukawa only mentions that retransmission “may be
autonomously performed” in p0096. Yasukawa fails to teach how or when such specious automatic retransmissions occur.”  (Remarks, page 10-11)  

The examiner again respectfully disagrees.  As stated above, Yasukawa (see at least para. 96) indeed teaches or suggests “automatic retransmission without signaling” as “[the] retransmission [of the HARQ process 3]… may be autonomously performed by the UE #1”, in other words, retransmission may not need to be performed in response to an instruction (such as a UL grant or a NACK) from the base station 20. 

Regarding independent claim 6, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 1, and 6, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465